DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding claim 1 and claims depending therefrom, as now amended, as well as the arguments regarding the rejection under 35 U.S.C. 112(b) and the Double Patenting rejection are persuasive. 
Applicant's arguments regarding claims 11-13 and 15 have been fully considered but they are not persuasive. Specifically, regarding claim 15, Applicant argues “none of the references teaches an ‘internally-heated’ nip roller.” The examiner respectfully disagrees. Jeong teaches such heated nip rollers in the embodiment of Fig. 1. Regarding the rejection under 35 U.S.C. 103, Applicant argues in Basol the lamination chamber in itself is not a vacuum chamber. The Basol reference is used in the current rejection of claims 11-13. The examiner respectfully disagrees with Applicant, as the last sentence of paragraph [0030] of Basol makes it clear the lamination chamber is a vacuum chamber (see “a much lower value (such as 100 mTorr) in the lamination chamber”).

Election/Restrictions
Newly submitted claims 16-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The application discloses the coverlay being either a UV laminate or a thermoset laminate. If it is a UV laminate, a UV lamp can be used to cure it, whereas if it is a thermoset either a heated nip roller or a laser scanner heat source can be used to cure it. Current claims 1, 4-9 and 21-22 are specific species .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Drawings
The drawings are objected to because some of the reference numbers in Figs. 5 and 6 are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claims 1, 4-9, 14, 20, 21 and 22 are objected to because of the following informalities:  
In claim 1, line 11, “and to apply” should read --and applying--;
In claim 1, line 11, “say” should read --said--; 
In claim 1, line 12, “passes” should read --pass-;
In claim 4, line 1, “apply” should read --applying--; 
In claim 9, line 4, “say” should read --said--;
In claim 14, line 2, “irradiate” should read --irradiating--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations “the vacuum enclosure” and the UV laminate” lack proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (KR20150058939A).
Jeong reads on the claims as follows (refer to Fig. 1:
Claim 15. A lamination method to manufacture a flexible printed circuit using a reel-to-reel machine, the method comprising: 
feeding a metal foil (see “foil” in para. [0067]; the circuit pattern 120 transferred to substrate 110 can still be considered a foil; see 110 and 120 in Fig. 1) into the reel-to-reel machine, wherein the metal foil has a first surface and a second surface, the second surface being opposite of said first surface; 
applying a coverlay (200, Fig. 1) onto the first surface of the metal foil reel while the metal foil is in motion moving about in the reel-to-reel machine; 
passing said metal foil and said coverlay together between a first nip roller (420. Fig. 1) and a first anvil (410, Fig. 1);
curing the coverlay (see para. [0069]; the adhesive for the coverlay is thermosetting; see para. [0028]-[0032] and [0070] mentioning heating);
wherein said coverlay is a thermoset laminate (see para. [0069]), and the first nip roller is an internally-heated nip roller (see para. [0028]) to apply heat to the metal foil and the coverlay.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Basol (US2010/0031996A1).
Jeong discloses the claimed invention except for the limitations of claims 11-13.
Basol shows that it is known to perform a roll-to-roll lamination process by passing the structure being laminated through a vacuum chamber having sealed entrance and egress, to avoid air entrapment. See para. [0030]. Note that the sealing of the vacuum lamination chamber is accomplished by providing several chambers with narrow slits at the entrance and egress, both before and after the lamination chamber, such that the pressure may be changed from near atmospheric pressure in the first and last chambers, to a much lower value in the lamination chamber (para. [0030]).
In view of Basol, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a vacuum enclosure as claimed, so as to prevent air entrapment (i.e. air bubbles), a problem which Jeong already tries to avoid (see para. [0007)). Modifying Jeong as such would result in the first nip roller and the first anvil being disposed within the vacuum enclosure, because Basol teaches the lamination chamber being a vacuum chamber, and the first nip roller and first anvil of Jeong perform the laminating. Further, the vacuum enclosure would therefore comprise the rollers, as movable parts that physically compress the coverlay.
Allowable Subject Matter
Claims 1, 4-9, 14 and 20-22 are allowable over the prior art.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729